MORRISON, Presiding Judge,
dissenting.
There are certain rules of evidence that find their foundation in the Constitution and need little but their innate soundness to recommend them. It has often been said that bad facts make bad law. That criticism could with justice, I believe, be leveled at the opinion of my brethren herein.
The Nash case cited by my brethren is not authority and will not support their present holding here. It is the only authority they cite. The woman in the Nash case was not a witness to the burning and could not have supported or contradicted Bridges’ identification of the appellant as being the person whom he saw fleeing from the building. She was merely the reason Bridges happened to be passing that way when he did. Not so in the case at bar. The woman in the case was present and saw everything that Knox saw. I quote from that opinion:
“The court qualifies the bill to the effect that it was not shown or contended by appellant’s counsel that the woman with whom the witness Bridges had been that night was present at the fire or knew anything whatever about it, or that she was with the witness at the time he saw the fire .* * *. The record shows that the said witness Bridges had testified and given the name of the person who was with him the time that he heard the explosion and saw the appellant run from the house.”
I cite an example of the principle of law before this court in this case. “A” testifies that, while walking with a friend, he witnessed a homicide and gives very damaging testimony against the accused. Counsel for the accused says, “ ‘A’, I do not believe your testimony. I want to seek out your friend and see if you are telling the truth. What is his name?” “A” says, “No, I will not tell you.” Counsel calls upon the court for help, as he did in this case, and the court refuses the accused that *302aid and thus deprives him of his right to prove, if he could, that “A” was giving false testimony against him. No appellate court that I have ever heard of would support such a verdict, and yet that is exactly what my brethren are doing here.
The court’s qualification of the bill gives my brethren small comfort. They seem to think that it was incumbent upon the appellant to point out to the court the materiality of this missing witness’ name. Her very presence at the scene demonstrated, without the necessity of explanation, the materiality and relevancy of her testimony. She certainly was a part of the scene as much as Knox. She heard the conversation of the parties and saw the actions of all present. Whatever was said or done transpired in her presence, and it concerned and related to her as well as it did to Knox. No qualification from any court could alter the fact that she was present at the time in question nor destroy the right of the accused, under the Constitution, to learn her name so that he might call her as a witness. Not even the legislature could destroy such right. Certainly, the fact that it might embarrass Knox or the woman to give her name could not alter the Constitution no more than any court’s qualification could accomplish such end. A vote of the people is required to amend the Constitution, and yet my brethren have here done so in order to prevent embarrassment to Knox or the woman and to uphold a trial court in a mistake that he never should have made. I want no part of such proceedings.
This record nowhere discloses the name of the missing witness, and there is nothing to support my brethren’s conclusion that the appellant “may well have known the identity of this woman.”
My brethren pose a question not raised by this record. They ask if an acquittal or reversal should follow if a witness declines to testify even though the court instructs him to do so. The court in the case at bar declined to so instruct the witness, and such ruling should bring about a reversal of this conviction. We should uphold a, trial court in a ruling the effect of which was to deprive the accused of his constitutional right to be confronted with the witnesses against him. What we should do in another state of facts does not concern me today, but I do observe that, as I see it, the state should not put a citizen on trial for his liberty unless they have witnesses to support such prosecution who will tell the truth and the whole truth. Knox told only half of what he claims happened that night, and by his refusal to tell all, in which he was supported *303by the court’s ruling, he deprived the accused of the only way on earth he had of proving that the half which he told was untrue. This case is just as simple as that.
My brethren are not merely deciding the case before us here; far more important is the precedent which they set which shall determine how future cases shall be tried and may affect the lives of many of us. However guilty this accused may be, he is entitled to a trial in accordance with the Constitution.
I shudder at the thought of the consequences of this opinion of my brethren and shall relentlessly labor to overrule it.
I respectfully enter my dissent.